Citation Nr: 1503428	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to a disability rating in excess of 30 percent for asthma.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to November 1988, and from January 1991 to April 1991.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of July 2007 and August 2008 of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2007 decision denied service connection for headaches and denied an increased rating for asthma; the August 2008 decision denied the claim for a TDIU.  

This case was previously before the Board in May 2013.  At that time, the Board remanded the case in order that the Veteran could be scheduled for a hearing.  

Thereafter, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for allergies, for ankle and feet disabilities, and for a back disability, as well as the issue of whether new and material evidence has been presented to reopen a claim for service connection for hypertension have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran suffered from headaches during her active service, and her current disability is related to her in-service complaints.  

2.  The Veteran is currently service-connected for four disabilities; she has a combined rating of at least 70 percent, and at least one disability rated higher than 40 percent.  

3.  The Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran currently suffers from headaches.  Both VA and private treatment records are replete with the Veteran's complaints of headaches and diagnoses of this disability.  The current disability criterion is met.  

The assembled service treatment records do not show that the Veteran suffered from or complained of headaches during her active service.  That said, it is not clear to the Board whether the Veteran's complete service treatment records have been obtained.  Further, though the Veteran has stated that she was treated in a hospital in Germany in the early 1980s, the RO made a formal finding of unavailability as to these records in December 2011.  

In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In light of the heightened duties imposed, the Board finds it unnecessary to remand the case in an effort to obtain additional service treatment records, as the Veteran's testimony alone establishes that she suffered from headaches during her active service.  

Over the course of the appeal, the Veteran has consistently maintained that she suffered from headaches during her active service, and that these headaches developed subsequent to spousal abuse.  VA treatment records of December 2004 (before the Veteran filed her claim for service connection) and May 2007 both reflect that the Veteran reported that her headaches began in service after being abused by her husband.  She reiterated these contentions at both a November 2010 Decision Review Officer hearing and at her June 2010 Travel Board hearing.  

In light of the Veteran's missing service treatment records and her consistent and credible testimony regarding suffering from headaches in service, the Board concedes that the Veteran suffered from headaches during her active service.  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current headaches are related to her active service.  Though there is no explicit evidence linking the two, the Board concludes that the Veteran's testimony alone again is sufficient to answer this question.  Notably, the treatment records show that the Veteran has complained of headaches since at least January 1990, only 14 months after her first period of service and one year prior to her second.  The records show that she has continuously complained of headaches since that time.  When read in concert with her statements regarding the in-service incurrence, this timeline establishes that the Veteran's headaches are related to her active service.  Service connection for chronic headaches is therefore warranted.  

II.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

As a result of this decision, the Veteran is service-connected for four disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; asthma, rated as 30 percent disabling; residuals of a cholecystectomy, rated as noncompensably disabling; and headaches, for which a disability rating has not been assigned.  Even before a rating is assigned for headaches, though, the Veteran's combined disability rating is 70 percent.  The Veteran meets the schedular criteria for a TDIU.  

The Veteran is not currently working; she contends that she has not worked since the mid-2000s.  

The evidence also shows that the Veteran's PTSD renders her unable to secure or follow a substantially gainful occupation.  Though the Veteran has not undergone a formal VA examination, numerous letters from her treatment providers at VA make it clear that her PTSD renders her unemployable.  

In an October 2009 letter, J.B., Psy. D., stated that he was the director of the PTSD program at the Veteran's local VA medical center.  He wrote that the Veteran's PTSD and major depressive disorder have significantly interfered with her occupational, interpersonal, and social functioning.  He concluded that the Veteran "should be deemed totally and permanently disabled, as she is unable to attain and maintain gainful employment due to her PTSD and major depressive disorder."  

In an October 2010 letter, Dr. J.B. wrote that the Veteran's "overall clinical presentation is marked by significant interpersonal and occupational impairment."  He further stated that, "disregarding all other medical conditions [the Veteran] may have, she has been and is still unable to obtain or maintain gainful employment due primarily to her PTSD and major depressive disorder."  

In a November 2010 letter, a VA licensed social worker, M.B., wrote that the Veteran's PTSD symptoms have "interfered with her social and occupational functioning significantly."  

In a June 2012 letter, Dr. J.B. stated that he has worked with the Veteran for four years, and that the Veteran continues to suffer from PTSD as a result of in-service incidents.  He stated that the Veteran's symptoms cause numerous occupational problems, and that the Veteran would only be able to work when given simple directions and allowed to work alone.  He stated that "the prognosis is poor for [the Veteran] to return to normal functioning under any stressful environment."  

In a June 2014 letter, the Veteran's treating psychiatrist at VA, M.E.C., MD, wrote that the Veteran "is unable to work and any attempt to return to the work force would undoubtedly prove counter-therapeutic for her.  She remains unemployable due to the severity of her chronic mental illness."

In light of this evidence, the Board concludes that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  A TDIU is warranted.  


ORDER

Entitlement to service connection for chronic headaches is granted.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


REMAND

For two reasons, the remaining claim must be remanded.  

First, at her June 2014 Travel Board hearing, the Veteran stated that she is now in receipt of disability benefits from the Social Security Administration.  Though records from earlier, unsuccessful applications for such benefits have been obtained, no effort has been made to obtain these new records.  The duty to assist requires a remand in order to seek these records.  

Second, the Veteran has not undergone a VA examination since 2009, and at her June 2014 hearing, she contended that her condition has deteriorated.  Given the Veteran's testimony and the passage of time, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

2.  Obtain the Veteran's VA treatment records dated from April 2014 and thereafter and associate them with her claims file.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of her service-connected asthma.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


